                      Case 1:19-cv-01552-ABJ Document 28 Filed 05/13/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                        District
                                                  __________     of Columbia
                                                              District of __________


 Citizens for Responsibility and Ethics in Washington             )
                             Plaintiff                            )
                                v.                                )      Case No.   19-1552
                U.S. Department of Justice                        )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Citizens for Responsibility and Ethics in Washington                                                                .


Date:          05/13/2021
                                                                                            Attorney’s signature


                                                                               Conor M. Shaw (D.C. Bar No. 1032074)
                                                                                        Printed name and bar number
                                                                                        Citizens for Responsibility
                                                                                        and Ethics in Washington
                                                                                       1101 K Street. NW, Suite 201
                                                                                         Washington, DC 20005
                                                                                                  Address

                                                                                       cshaw@citizensforethics.org
                                                                                              E-mail address

                                                                                             (202) 408-5565
                                                                                             Telephone number

                                                                                             (202) 588-5020
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
